Exhibit 10.14

 

Amendment to Symmetry Medical Inc.

2004 Employee Stock Purchase Plan

 

This AMENDMENT TO SYMMETRY MEDICAL INC. 2004 EMPLOYEE STOCK PURCHASE PLAN is
effective as of March 21, 2005. All capitalized terms used herein and not
defined shall have the meanings given to them in the Symmetry Medical Inc. 2004
Employee Stock Purchase Plan (the “Plan”).

 

WHEREAS, the Board of Directors of Symmetry Medical Inc. (the “Board”) approved
the Plan on December 2, 2004;

 

WHEREAS, the Board desires to amend and restate certain provisions of the Plan;

 

NOW, THEREFORE, the Plan is hereby amended as follows:

 

1. Section 9(a) of the Plan is hereby amended and restated in its entirety as
follows:

 

Delivery of Shares. The Company will hold in book-entry the shares of Common
Stock purchased by each Participant under the Plan. Upon receipt of written
request from or on behalf of a Participant, the Company shall, as promptly as
practicable, arrange for the delivery to such Participant (or the Participant’s
beneficiary), as appropriate, or to a custodial account for the benefit of such
Participant (or the Participant’s beneficiary) as appropriate, of a certificate
representing the shares purchased under the Plan, and the Company shall assume,
for tax purposes, such Participant’s disposition of the underlying shares
(unless such Participant clearly advises the Company otherwise in writing). In
the event that a Participant provides a written statement of his intention not
to sell or otherwise dispose of such shares as set forth in the foregoing
sentence, such Participant shall be required to report to the Company any
subsequent disposition of such shares prior to the expiration of the holding
periods specified by Section 422(a)(1) of the Code. If and to the extent that
such disposition imposes upon the Company federal, state, local or other
withholding tax requirements, or any such withholding is required to secure for
the Company an otherwise available tax deduction, the Participant must remit to
the Company an amount sufficient to satisfy those requirements.

 

2. Section 15(b) of the Plan is hereby amended and restated in its entirety as
follows:

 

Requirements of Exchange Act. Notwithstanding the provisions of Section 15(a)
above, in the event that Rule 16b-3 promulgated under the Exchange Act or any
successor provision thereto (“Rule 16b-3”) provides specific requirements for
the administrators of plans of this type, the Plan shall only be administered by
such body and in such a manner as shall comply with the applicable requirements
of Rule 16b-3.